Citation Nr: 1107266	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-43 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by a Department 
of Veterans Affairs (hereinafter VA) Regional Office (hereinafter 
RO).  In July 2009, the Board in pertinent part denied the 
Veteran's claim for service connection for bilateral hearing loss 
and remanded the Veteran's claims for service connection for PTSD 
and a respiratory disorder to include asbestosis.  Following this 
remand, the claim for service connection for a respiratory 
disorder was granted by an April 2010 rating decision; as such, 
this issue is no longer on appeal.   

In an Order dated in August 2010, the Court vacated that portion 
of the July 2009 Board decision that denied the Veteran's claim 
for service connection for bilateral hearing loss, and remanded 
the case to the Board for readjudication of his claim pursuant to 
a Joint Motion for Remand (hereinafter Joint Motion). 

The claim for service connection for PTSD addressed in the REMAND 
portion of the decision below requires additional processing by 
the RO and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or to 
any aspect thereof.

2.  The Veteran has not credibly linked current hearing loss to 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.308, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in March 2004 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim for service connection 
for bilateral hearing loss.   

As for the duty to assist, the service treatment reports and 
records of post service medical treatment have been obtained, and 
the Veteran was afforded a VA examination in October 2008 that 
included an opinion as to whether his bilateral hearing loss was 
the result of service.  Finally, the Veteran himself stated in 
May 2010 and January 2011 that he had no additional evidence to 
present.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim for service connection for bilateral 
hearing loss, the duty to assist has been fulfilled with respect 
to this claim.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensorineural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that his current bilateral hearing loss is 
the result of acoustic trauma sustained in service.  
Specifically, he asserts that his hearing loss is related to the 
amtraks, amphibious truck vehicles, on which he worked in 
service.  He asserts that he was not prescribed hearing 
protection in service, asserting in his notice of disagreement 
that he went to the Army dispensary when his hearing loss first 
started.  

The Veteran's service records demonstrate that he was attached to 
various transportation companies stationed at Fort Story, 
Virginia, and that his primary military occupational specialties 
were amphibious vehicle driver and truckmaster.  Thus, it is 
reasonable to conclude he was exposed to vehicle noise in 
service.  His service treatment records do not show clinical 
evidence of hearing loss at any time during active service.  See 
38 C.F.R. § 3.385.  Audiological examinations on every occasion 
in service and on separation from service revealed 15/15 whisper 
voice testing, or normal hearing.  

The record reflects that following his separation from service, 
the Veteran worked as an industrial mechanic for nearly 20 years 
at a paper mill in Tuscaloosa, and then as a mechanic at the B.F. 
Goodrich plant for 15 years until his retirement in 1994. He 
worked an additional two years in a machine shop and retired 
completely in 1996.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until December 2003, when the Veteran 
requested referral to the audiology clinic due to difficulty 
hearing.  He at that time reported a history of noise exposure 
through his military experience and during his civilian 
employment.  Audiological evaluation revealed severe high 
frequency sensorineural hearing loss, bilaterally. Hearing aids 
were ordered.  Subsequent records show that the Veteran continued 
to be monitored for his hearing loss.  At no time did any 
treating provider relate the Veteran's hearing loss to his active 
service.

The Veteran underwent VA audiological examination in October 
2008.  At the time of the examination, he reported a military 
history of noise exposure secondary to working with the 
amphibious truck vehicles, gunfire, and other vehicles, and a 
civilian history of noise exposure as a result of 22 years of 
working as a mechanic for a paper mill, and a 15-year history of 
working as a mechanic for B.F. Goodrich. He stated, however, that 
he had worn hearing protection while working for B.F. Goodrich.

Audiometric examination demonstrated bilateral hearing loss that 
comports with VA requirements for consideration as a disability.  
38 C.F.R. § 3.385.  In addressing whether it was as likely as not 
that the Veteran's current bilateral hearing loss was related to 
acoustic trauma in service, the examiner determined that it was 
not.  The examiner reasoned that although the whisper voice 
testing conducted at the time of the Veteran's separation from 
service would not have indicated any high frequency hearing loss, 
because the Veteran reported a lengthy history of both 
occupational and recreational noise exposure following his 
separation from service, and there was no record of hearing loss 
for many years after his separation from service, it was less 
likely than not that this hearing loss was related to noise 
exposure in service, and was more likely that his occupational 
and recreational noise exposure following service contributed to 
his hearing loss.

There is no medical evidence establishing a medical nexus between 
military service and the Veteran's bilateral hearing loss.  
Rather, the evidence of record only weighs against such a 
finding.  Thus, service connection for bilateral hearing loss is 
not warranted.  Hickson, supra.  

The Joint Motion determined the Board had not adequately 
addressed the Veteran's competency to link his current hearing 
loss to acoustic trauma in service, noting that the Board may not 
categorically reject an appellant's competency, as a layperson, 
to render a medical diagnosis or an opinion concerning medical 
causation, citing Davidson v. Shinseki, 581 F3d. 1313, 1316 (Fed. 
Cir. 2009).  Even assuming, the Veteran is competent to offer 
evidence as to the link between his current hearing loss and 
events in service, since he is not shown to possess any medical 
training, this assertion is accorded no weight.  It is also 
observed that in his notice of disagreement, the Veteran 
indicated that he went to the dispensary at Fort Story, Virginia 
when his hearing loss first started, but this is contradicted by 
his service treatment records which show no such visit.  
Likewise, he affirmatively denied having any injury or illness 
other than ones he had already noted on the Report of Medical 
History he prepared in connection with his discharge from service 
in June 1956, and he did not report any ear troubles at that 
time.  These contradictions render any current assertions 
regarding any history of hearing loss complaints less than 
credible, and are accorded no weight.  

Further, it is observed the Veteran did not actually report he 
received a diagnosis of hearing loss in service, and he did not 
describe symptoms in service which later supported a diagnosis by 
a medical professional.  Indeed, the only medical opinion 
addressing whether any current hearing loss is related to 
service, concluded that the link was unlikely.  

The Board is thus left with the most probative evidence showing 
the onset of hearing loss many years after service, and it being 
unrelated to service.  As such, it is the Board's conclusion the 
Veteran's current hearing loss was not incurred in service, and 
the appeal is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.   


REMAND

Since the most recent supplemental statement of the case in April 
2010, the Veteran has submitted photocopies of news articles 
which he asserts supports the occurrence of stressors that he 
claims resulted in PTSD.  As this evidence is pertinent to the 
Veteran's claim for service connection for PTSD, the RO upon 
remand will asked to consider the evidence.  Although their 
applicability given the nature of the stressors claimed by the 
Veteran is unclear, he also requested consideration of the 
amended criteria pertinent to claims for service connection for 
PTSD codified at 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The claim for service connection for 
PTSD must be reviewed with consideration of 
the evidence submitted since the April 2010 
supplemental statement of the case and, to 
the extent applicable, the amendments to 
38 C.F.R. § 3.304(f) promulgated during the 
pendency of the appeal.  See 75 Fed. Reg. 
39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 
2010).  

2.  Thereafter, any additional development 
indicated should be conducted, including 
attempting to verify the suicide of a 
soldier during the Veteran's basic training 
under the circumstances he described (as 
outlined in the Board's 2009 Remand), and 
scheduling a psychiatric examination, after 
which the claim should be re-adjudicated.  

3.  If this readjudication does not result 
in a complete grant of all benefits sought 
by the Veteran in connection with this 
claim, the Veteran must be provided a 
supplemental statement of the case that 
documents consideration of the evidence 
submitted since the April 2010 supplemental 
statement of the case and the amended 
criteria codified at 38 C.F.R. § 3.304(f).  
An appropriate period of time must be 
allowed for response and the case 
thereafter returned to the Board for its 
consideration. 

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


